 MERCEDES COLWIN
 MCOLWIN@GRSM.COM




                                                                            ATTORNEYS AT LAW
                                                                     ONE BATTERY PARK PLAZA, 28TH FLOOR
                                                                           NEW YORK, NY 10004
                                                                           PHONE: (212) 269-5500
                                                                             FAX: (212) 269-5505
                                                                               WWW.GRSM.COM



                                      November 18, 2019

VIA ECF

Honorable Jesse M. Furman
United States District Court for the Southern District of New York
Thurgood Marshall Courthouse
40 Centre Street
New York, New York 10007

       Re:    Fischman v. Mitsubishi Chemical Holdings America, Inc., et al.
              Civil Action No. 18-CV-08188 (JMF)

Dear Judge Furman:

       We represent Defendants, Mitsubishi Chemical Holdings America, Inc., (“MCHA”),
Nicholas Oliva (“Oliva”) and Donna Costa (collectively “Defendants”). Defendants write to advise
the Court of my unavailability for the conference scheduled this Thursday on November 21st.

       Beginning Wednesday, November 20th, I will be participating in the Women’s Forum
Global Meeting in Paris, France which was planned long in advance to Your Honor’s scheduled
appearance. On the 21st, I am a panelist in “Making it Count – A Conversation about Quotas to
Accelerate Inclusion”. Leading up to this week, I participated in the planning of the conference
beginning in the Spring of this year, researched my position of advocating for the use of quotas,
prepared a PowerPoint, and rehearsed with the other panelists in preparation for the
discussion. My participation has been advertised by the Conference via social media to its 27,000
followers and in the printed agenda. The full Agenda is attached for your review. All my travel
arrangements including hotel and flights have been made and paid for in advance. I am also
hosting two corporate clients at the conference.

       I contacted opposing lead counsel Robert Valli, Esq. to discuss the conflict, obtain his
consent and confirm his availability on alternate dates for Your Honor to consider. Mr. Valli
consented to an adjournment and confirmed his availability. Both sides are available all day on
December 2nd and 4th.
November 18, 2019
Page 2



      Thank you for your consideration.

                                          Respectfully submitted,

                                          /s/ Mercedes Colwin
                                          Mercedes Colwin

cc:   All Counsel of Record (via ECF)




              Application GRANTED. The conference is
              ADJOURNED to December 4, 2019, at 2:15 p.m. The
              Clerk of Court is directed to terminate ECF No. 57. SO
              ORDERED.




                                                  November 18, 2019
